FILED
                             NOT FOR PUBLICATION                            JUL 10 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERT CHAMBERS,                                 No. 10-55754

               Plaintiff - Appellant,            D.C. No. 2:09-cv-03919-VBF-
                                                 PLA
  v.

LOS ANGELES COUNTY; et al.,                      MEMORANDUM *

               Defendants - Appellees.



                   Appeal from the United States District Court
                        for the Central District of California
                  Valerie Baker Fairbank, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Robert Chambers appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging deliberate indifference to his

serious medical needs while a pretrial detainee at Los Angeles County Jail. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under

28 U.S.C. §§ 1915A or 1915(e)(2). Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000); Barren v. Harrington, 152 F.3d 193, 1194 (9th Cir. 1998) (order). We

affirm.

       The district court properly dismissed the action because the third amended

complaint did not comply with Rule 8 of the Federal Rules of Civil Procedure. See

Fed. R. Civ. P. 8(a)(2) (requiring pleading to contain “a short and plain statement

of the claim showing that the pleader is entitled to relief”); McHenry v. Renne,

84 F.3d 1172, 1178-79 (9th Cir. 1996) (Rule 8 requires each averment of a

pleading to be simple, concise, and direct, stating which defendant is liable to the

plaintiff for which wrong, and is a basis for dismissal independent of failure to

state a claim).

       Chambers’ remaining contentions are unpersuasive.

       Chambers’ request for judicial notice is denied.

       AFFIRMED.




                                           2                                    10-55754